DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 4,9 and 14 are objected to because of the following informalities:  Claim 4, written as dependent on claim 1, further defines an element in claim 2.  Claim 4 thus will be understood as dependent on claim 2 rather than on claim 1.  Likewise, claims 9 and 14 will be treated as dependent on claims 7 and 12, respectivly. Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,6,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awad (GB2530566).
Claims 1 and 6.
Awad discloses a method of a user equipment (3-1,3-2) and a method of a base station (5) for performing an initial access the method comprising: 
Receiving/transmitting at least one of 
i) first configuration information (EPDCCH CSS) which is configured for a UE having a limited bandwidth in which an available bandwidth is narrower than a predetermined bandwidth and
ii) second configuration information (PDCCH CSS) which is configured for a UE having the predetermined bandwidth (paragraph [0025] describes a base station transmitting EPDCCH CSS for a UE with reduced bandwidth and PECCH CSS for a UE with the entire bandwidth); and
performing an initial access based on one of the first configuration information and the second configuration information.  

Claim 11. 
 Awad discloses a user equipment (3-1,3-2) for performing an initial access in a limited bandwidth, the user equipment comprising: 
a receiver (310) configured to receive at least one of i) first configuration information (EPDCCH CSS)  which is configured for a UE having a limited bandwidth in which an available bandwidth is narrower than a predetermined bandwidth and ii) second configuration information (PDCCH CSS)which is configured for a UE having the predetermined bandwidth; and
 a controller (37) configured to perform an initial access based on one of the first configuration information and the second configuration information.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 2, 3,7,8,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Awad (GB2530566) in view of Jin et al (US2019/0149421).
Claims 2, 7 and 12.
Awad discloses all the subject matter claimed, as discussed above, except that the first configuration information comprises configuration information on at least one of an initial downlink bandwidth part (initial DL BWP) and an initial uplink bandwidth part (initial UL BWP) that are separately configured for the UE having the limited bandwidth.  Jin et al, in the same field of endeavor, teaches a base station providing bandwidths for downlink and uplink separately.  See paragraph [0170].   Thus, it would have been obvious to one skilled in the art prior to the fling of the present application for the configuration information to include both downlink and uplink bandwidths information for communication between the base station and a user device as taught by Jin et al. 

Claims 3,8 and 13.
Jin et al teach that at least one of the initial downlink bandwidth part and the initial uplink bandwidth part separately configured for the UE having the limited bandwidth are configured to have a bandwidth equal to or smaller than the limited bandwidth.  See paragraph [0163] describing the base station configures a BWP equal or less than the maximum bandwidth supported by the UE. 
Allowable Subject Matter
6.	Claims 4, 5,9,10,14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632